By the Court, Cardozo, J.
There is only one cause of action stated in the complaint, and that is to recover from the defendants the sum of $600 which the estate of the deceased had received, to which it was not entitled. The complaint shows how it was paid, that is to say, part of it to the deceased in his lifetime, and the rest to the executors. The law implies a promisé upon the part of the deceased, in his lifetime, and of his executors after his death, to repay the amount which he overdrew; and it implies a promise on the part of the executors to repay, also, the sum that they withdrew. After stating the facts, therefore, that part was withdrawn by the deceased, and part by the executors, the law will raise a promise on the part of the latter to repay the whole; and an action could be supported on that promise.
The judgment should be affirmed.
Cardozo and George G. Barnard Justices.]